DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is vague and indefinite: “wherein for the second plurality of models an incorrect classification gets higher weights for a next reclassification.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 



The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), reads as follows (see also MPEP 2111.01):

CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1). 415 F.3d at 1316, 75 USPQ2d at 1329. See also< In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”).
The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim limitation “restore hair growth” as requiring the hair to be returned to its original state was held to be an incorrect interpretation of the limitation. The court held that, consistent with applicant’s disclosure and the disclosure of three patents from analogous arts using the same phrase to require only some increase in hair growth, one of ordinary skill would construe “restore hair growth” to mean that the claimed method increases the amount of hair grown on the scalp, but does not necessarily produce a full head of hair.).


The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See the OG Notice of 23 February 2010 entitled "Subject Matter Eligibility of Computer Readable Media", 1351 OG 212. 

When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Since none of the clearly and unambiguously exclude propagating signals from the full scope of the claimed invention. Furthermore, because signals can be considered to "store" the values of the information being transmitted, at least during the transient period of the transmission, the term "storage" also fails to clearly and unambiguously exclude such signals from the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   Claims 15-20 define a computer-readable medium embodying functional descriptive material (i.e., a computer program or computer executable code). However, the claim does not define a “non-transitory computer-readable medium or non-transitory computer-readable memory” and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily non-transitory computer readable, and thus NOT able to impart any functionality of the recited program.  

The examiner suggests amending the claim(s) to embody “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below). 
Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory. Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc., as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible non-transitory computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient. If the scope of the claimed medium covers media other than “non-transitory computer readable” media, the claim remains non-statutory. The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a non-transitory computer readable medium.





	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 2020/0234305) in view of Marchetti et al. (US 11,119,630).

Regarding claim 1, Knutsson teaches a computer-implemented method, comprising: accessing training data samples that includes a plurality of transaction laundering associated features and generating random samples (see para. 0106, where Knutsson discusses a machine learning model, based on a gradient boosting machine, random forest or support vector machine. A random forest algorithm in which 100 or 1000 fairly deep decision trees are used to classify a transaction as low risk or high risk transaction); 
training a first plurality of different models to identify transaction laundering merchants based on the random samples generated from each of the training data samples (see para. 0106, where Knutsson discusses training different machine learning models such as gradient boosting machine, random forest or support vector machine using training samples); 
training a second plurality of different models to identify the transaction laundering merchants based on the training data (see para. 0105, where Knutsson discusses training a model which processes the current transactions and ranks all transactions. The model contains Boolean signal values, and a cyber risk scoring model that is weight-based and statistical, based on correlations between different signal values);
generating a first model group classification based on a first majority vote on transaction laundering classifications from the first plurality of models (see para. 0106, where Knutsson discusses a random forest algorithm in which deep decision trees are used to classify a transaction as low risk or high risk transaction).
Knutsson does not expressly teach generating a transaction laundering classification for a merchant from each of the first plurality of models and each of the second plurality of models; generating a second model group classification based on a second majority vote on transaction laundering classifications from the second plurality of models; and determining a likelihood that the merchant is a transaction launderer based on an intersection of likelihoods of the first model group classification and the second model group classification.  However, Marchetti teaches generating a transaction laundering classification for a merchant from each of the first plurality of models and each of the second plurality of models (see figure 1, col. 8 lines 15-52, col. 11 lines 7-59, where Marchetti discusses classifying money laundering transactions based on multiple artificial intelligence models); 
generating a second model group classification based on a second majority vote on transaction laundering classifications from the second plurality of models (see figure 1, col. 8 lines 15-52, col. 11 lines 7-59, where Marchetti discusses generating risk assessments votes based on multiple artificial intelligence models); and 
determining a likelihood that the merchant is a transaction launderer based on an intersection of likelihoods of the first model group classification and the second model group classification (see figure 1, col. 9 lines 52-62, col. 11 lines 7-59, where Marchetti discusses determining the likelihood of clients taking part in money laundering transactions based on multiple model classifications).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson with Marchetti to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Knutsson in this manner in order to improve the detection of laundering merchants by considering different learning models focused on various types of illicit transactions, and combining the models to provide a more robust classification system.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Knutsson, while the teaching of Marchetti continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating learning models using different transaction samples and historical data to improve the classification of potential financial fraud.  The Knutsson and Marchetti systems perform financial fraud learning and classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Knutsson and Marchetti teach further comprising using statistical analysis in conjunction with the intersection of likelihoods to determine a level of identification confidence (see figure 3A, para. 0124, where Knutsson discusses using multiple machine learning models to determine likelihood of fraud scores; see figure 1, figure 3, col. 17 lines 3-57, where Marchetti discusses determining the likelihood of clients taking part in money laundering transactions based on statistical analysis and likelihoods).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson with Marchetti to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   

Regarding claim 4, Knutsson teaches wherein a decision tree is associated with each of the random samples associated with the first plurality of models (see para. 0106, where Knutsson discusses a random forest algorithm in which deep decision trees are used to classify a transaction as low risk or high risk transaction).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson with Marchetti to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   

Regarding claim 5, Knutsson and Marchetti teach wherein for the second plurality of models an incorrect classification gets higher weights for a next reclassification (see figure 3A, para. 0051, 0105, 0112, where Knutsson discusses using weighting factors; see, col. 9 lines 39-51, where Marchetti discusses weights used to generate a single risk assessment from the plurality of models).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson with Marchetti to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   

Regarding claim 6, Marchetti teaches wherein the transaction laundering features are associated with past transaction laundering merchants (see col. 17 lines 11-17, where Marchetti discusses increased risk based on past transactions).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson with Marchetti to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding system.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding system.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding system.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding system.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable medium.
Claim 17 is rejected as applied to claim 3 as pertaining to a corresponding computer-readable medium.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding computer-readable medium.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding computer-readable medium.
Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding computer-readable medium.



Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 2020/0234305) in view of Marchetti et al. (US 11,119,630) in view of Abifaker et al. (US 2015/0278817).

Regarding claim 2, Knutsson and Marchetti do not expressly teach further comprising blacklisting the merchant, pending review, if the likelihood is greater than a predetermined threshold.  However, Abifaker teaches further comprising blacklisting the merchant, pending review, if the likelihood is greater than a predetermined threshold (see para. 0071, para. 0039-0040, where Abifaker discusses using threshold scores and reviewing information in the interface in order to allow or blacklist transactions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson and Marchetti with Abifaker to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Knutsson and Marchetti in this manner in order to improve the detection of financial laundering merchants and blacklisting the merchants by considering different learning models focused on various types illicit transactions, and combining the models to provide a more robust classification system.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Knutsson and Marchetti, while the teaching of Abifaker continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating learning models using different transaction samples and historical data to blacklist merchants likely associated with potential financial fraud.  The Knutsson, Marchetti, and Abifaker systems perform financial fraud learning and classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding computer-readable medium.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 2020/0234305) in view of Marchetti et al. (US 11,119,630) in view of Walters et al. (US 2020/0065813).

Regarding claim 7, Knutsson and Marchetti do not expressly teach wherein the transaction laundering features are identified from a plurality of years of transactions. However, Walters teaches wherein the transaction laundering features are identified from a plurality of years of transactions (see para. 0014, 0042, where Walters discusses time information associated with transactions used to detect fraudulent transactions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Knutsson and Marchetti with Walters to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to detect merchants guilty of financial transaction laundering.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Knutsson and Marchetti in this manner in order to improve the detection of financial laundering merchants by considering different learning models focused multiple years of various types illicit transactions, and combining the models to provide a more robust classification system.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Knutsson and Marchetti, while the teaching of Walters continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating learning models using different transaction samples and historical data to highlight merchants likely associated with potential financial fraud.  The Knutsson, Marchetti, and Walters systems perform financial fraud learning and classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bourgoin et al. (US 2019/0065939) discusses combining the results of two neural networks to detect fraud.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663